Citation Nr: 0016425	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  99-07 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
improved death pension benefits.


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


REMAND


The veteran, who had active service from December 1943 to 
April 1946, died in November 1990.

This appeal arises from a decision of October 1998 by the 
Committee on Waivers and Compromises (Committee) located in 
the Cleveland, Ohio, Regional Office (RO) which denied the 
appellant's claim for waiver of recovery of an overpayment of 
improved death pension benefits.

The Committee, in the October 1998 decision, concluded that 
recovery of the overpayment, in the amount of $2,904, would 
not be against equity and good conscience.  The Board of 
Veterans' Appeals (Board), notes that the financial 
information provided by the appellant in July 1998 differs 
from that provided in June 1994.  For example, the appellant 
reported in 1994 that her monthly expenses for food were $110 
but in 1998, while noting in a statement that the cost of 
food had gone up tremendously, reported that her monthly 
expenses for food were $30.  Moreover, as the information 
provided by the appellant does not include personal items and 
the expenses which are listed are not in the requested 
format, a determination as to which expenses are for basic 
necessities can not be made.  The Board finds that a 
determination on the question of waiver must be deferred 
until  more complete financial information has been provided.

In 1984, the veteran executed a power of attorney appointing 
Veterans of Foreign Wars of the United States (VFW) as his 
representative.  In the January 1999 statement of the case 
issued to the appellant, VFW was erroneously listed as the 
appellant's representative with a copy of the statement of 
the case issued to VFW.  However, there is no indication that 
the appellant was advised of this error in order to clarify 
her desire for representation.

Accordingly, the claim is REMANDED to the RO for the 
following action:

1.  Clarification should be obtained from 
the appellant as to her desire for 
representation on the appeal of this 
issue.

2.  The appellant should be contacted and 
asked to properly complete and return a 
Financial Status Report (VA Form 4-5655) 
reflecting current income from all 
sources, all monthly living expenses as 
well as payments on installment contracts 
and other debts, and assets.  The 
completed form should be associated with 
the claims file.

3.  Upon completion of the above the 
Committee should review the appellant's 
claim and, in a written decision, address 
each of the elements of equity and good 
conscience, or indicate why each factor 
is not considered pertinent.

4.  If the decision remains unfavorable 
to the appellant, all procedures 
necessary to satisfy the requirements of 
due process should be completed.  The 
appellant and, if appropriate, her 
representative, should be issued a 
supplemental statement of the case and 
given the appropriate period of time in 
which to respond.

Thereafter, the appeal should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purpose of this REMAND is to secure clarifying information 
and ensure due process.  No action is required by the 
appellant until she receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



